                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

JOSEPH GRAY,                                                             PETITIONER
Reg. #90958-071

v.                        CASE NO. 2:19-CV-00101 BSM

DEWAYNE HENDRIX                                                         RESPONDENT

                                     JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 18th day of February 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
